     Case 1:20-cv-00593-NONE-JLT Document 28 Filed 04/19/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA
10

11     GUNTER D. THESUS,                              Case No. 1:20-cv-0593-NONE-JLT (PC)

12                    Plaintiff,                      ORDER GRANTING DEFENDANTS’ EX
                                                      PARTE APPLICATION FOR EXTENSION OF
13                    v.                              TIME TO FILE RESPONSIVE PLEADINGS

14     S. RAMOS, et al.,                              (Doc. 27)

15                    Defendants.                     45-DAY DEADLINE

16

17            Defendants filed an ex parte motion for a third extension of time under Federal Rule of

18    Civil Procedure 6(b)(2)(A) to evaluate potential conflict issues that may affect the representation

19    of Defendants by the Office of the Attorney General. For good cause shown, the Court GRANTS

20    Defendants’ motion. Defendants SHALL file their responsive pleading within 45 days from the

21    date of this order. The Court does not anticipate again granting an extension.

22
     IT IS SO ORDERED.
23

24     Dated:     April 19, 2021                            _ /s/ Jennifer L. Thurston
                                                 CHIEF UNITED STATES MAGISTRATE JUDGE
25

26
27

28

                                                     1
